Exhibit 16.1 March 21, 2014 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re:China Tianfeihong Wine, Inc. SEC File No.000-54843 Dear Sirs: We have received a received a copy of and are in agreement with the statements being made by China Tianfeihong Wine, Inc. in Item 4.01 of its Form 8-K/A1 dated March 21, 2014, insofar as they related to our firm. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K/A1. Sincerely, /s/MaloneBailey, LLP Houston, Texas
